DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered.
Claim Objections
Claims 4 and 23 are objected to because of the following informalities:  
Claim 4, line 3, the shaft though its pivoting” should be changed to --the shaft through its pivoting--.
Claim 23, line 20, “the to look through” should be changed to --the user to look through--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the pivot axis provided by the fastener permits the shaft to pivot between at least a first position and a second position” in lines 4-5. The limitation is unclear since the shaft itself does not pivot. Examiner suggests amending claim language to state “permits the decoy to pivot” or “permits the swing arm to pivot”, since it is the overall decoy through the swing arm that pivots between the first position and the second position.  
Claim 7 recites the limitations “the first window” and “the second window” in lines 7 and 8, respectively. There is insufficient antecedent basis for these limitations in the claim. 
Claim 8 is rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mojo 1 and Mojo 2, with Mojo 1 and Mojo 2 combined referred to as Mojo (both references show the same product) in view of Wilson (US 2012/0119044).
Regarding claim 1, Mojo discloses a decoy (Figure), comprising: a fan assembly including a fan (see annotated Figure 1 of Mojo 2 below); and a mount assembly comprising: a fan press comprising a first bracket (see annotated Figure 1 of Mojo 2 below) and a second bracket (see annotated Figure 1 of Mojo 2 below); a clamp (see annotated Figure 1 of Mojo 2 below); a shaft (see annotated Figure 1 of Mojo 2 below) comprising an upper portion (closer to the bracket), a lower portion (further from the bracket), a longitudinal surface between an upper end and a lower end of the shaft (see annotated Figure 1 of Mojo 2 below, longitudinal surface facing away from the picture); an arm (see annotated Figure 1 of Mojo 2 below) comprising a proximal portion (see annotated Figure 1 of Mojo 2 below, portion closer to bracket) and a distal portion (see annotated Figure 1 of Mojo 2 below, further from bracket); wherein the fan assembly is pressed between the first bracket and the second bracket of the fan press (see Figure 2 on page 3 of Mojo 2); wherein the upper portion of the shaft is directly coupled to the fan press such that the lower portion of the shaft extends from the fan press (see annotated Figure 1 of Mojo 2 below); wherein the clamp is attached to the distal portion of the arm (see annotated Figure 1 of Mojo 2 below); wherein the clamp is structured to receive different types of weapons (see Figure 2 on page 3 of Mojo 2).
Mojo does not explicitly disclose the shaft having a plurality of holes through the longitudinal surface; the arm being a swing arm, a fastener that passes through a hole selected from the plurality of holes through the longitudinal surface of the shaft; wherein the fastener attaches the proximal portion of the swing arm to the shaft at a selectable height along the shaft; wherein the fastener provides a pivot axis that is coaxial with a longitudinal axis of the fastener and perpendicular to the longitudinal surface of the shaft and permits the swing arm to pivot around the pivot axis; and wherein the swing arm is structured to adjust a position of the clamp with respect to the shaft.   
Wilson teaches a shaft (30) having a plurality of holes (paragraph [0032] teaches a plurality of holes in shaft (30)) through the longitudinal surface (Fig. 1); the arm being a swing arm (40), a fastener (35) that passes through a hole selected from the plurality of holes through the longitudinal surface of the shaft (30); wherein the fastener (35) attaches the proximal portion of the swing arm (40) to the shaft at a selectable height along the shaft (30); wherein the fastener (35) provides a pivot axis that is coaxial with a longitudinal axis of the fastener and perpendicular to the longitudinal surface of the shaft and permits the swing arm to pivot around the pivot axis (Fig. 1); and wherein the swing arm (40) is structured to adjust a position of the clamp with respect to the shaft (movement of the swing arm (40) changes the position of the clamp with respect to the shaft). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoy of Mojo with the plurality of holes along the shaft, the swing arm, and the fastener connecting the two components as taught by Wilson in order to provide a weapon support that is adjustable for optimal position (Wilson: paragraph [0006]).  

    PNG
    media_image1.png
    748
    963
    media_image1.png
    Greyscale

Annotated Figure 1 of Mojo 2
Regarding claim 4, Mojo as modified by Wilson teaches wherein the swing arm (Wilson: (40)) adjusts a position of the clamp (Mojo: see annotated Figure 1 of Mojo 2 above) with respect to the shaft (Wilson: (30)) through its pivoting around the pivot axis provided by the fastener (Wilson: (35)).
Regarding claim 6, Mojo as modified by Wilson teaches (references to Wilson) wherein the pivot axis provided by the fastener (axis along fastener (35)) permits the shaft to pivot between at least a first position and a second position; the first position places the distal portion of the swing arm and the clamp coupled to the distal portion of the swing arm at a first side of the shaft (Fig. 1 shows that through the axis of the fastener (35), swing arm (40) can pivot to one side of the shaft (30)); and the second position places the distal portion of the swing arm and the clamp coupled to the distal portion of the swing arm at a second side of the shaft that is opposite the first side of the shaft (Fig. 1 shows that through the axis of the fastener (35), swing arm (40) can pivot to another opposite side of the shaft (30)).  
Regarding claim 10, Mojo as modified by Wilson teaches (references to Mojo) wherein: the fan assembly comprises a bracket that holds the fan (see annotated Figure 1 of Mojo 2 above); and the bracket of the fan assembly is secured to the first bracket and the second bracket of the fan press (see annotated Figure 1 of Mojo 2 above, shows how the bracket of the fan assembly and first bracket and second bracket of the fan press are secured together through securing means). 
Regarding claim 12, Mojo discloses an apparatus, comprising: a clamp (see annotated Figure 1 of Mojo 2 above); an arm (see annotated Figure 1 of Mojo 2 above) comprising a proximal portion (see annotated Figure 1 of Mojo 2 above, portion closer to bracket) and a distal portion (see annotated Figure 1 of Mojo 2 above, further from bracket); and a fan press comprising a first bracket (see annotated Figure 1 of Mojo 2 above), a second bracket (see annotated Figure 1 of Mojo 2 above), and a shaft extending from at least one of the first bracket and the second bracket (see annotated Figure 1 of Mojo 2 above), wherein the fan press is structured to receive a fan assembly of a decoy between the first bracket and the second bracket (see annotated Figure 1 of Mojo 2 above, shows how the bracket of the fan assembly and first bracket and second bracket of the fan press are secured together through securing means); wherein the clamp is coupled to the distal portion of the arm (see annotated Figure 1 of Mojo 2 above); wherein the clamp is structured to receive different types of weapons (see Figure 2 on page 3 of Mojo 2).
Mojo does not explicitly disclose a fastener; a plurality of holes along the shaft that extends through the shaft, wherein the fastener extends through a hole selected from the plurality of holes and couples the proximal end of the arm at a selectable height along the shaft corresponding to the selected hole, wherein the fastener provides the arm with a pivot axis that is perpendicular to a longitudinal axis of the shaft.
Wilson teaches a fastener (35); a plurality of holes along the shaft (30) that extends through the shaft (paragraph [0032] teaches a plurality of holes in shaft (30)) through the longitudinal surface (Fig. 1), wherein the fastener (35) extends through a hole selected from the plurality of holes (Fig. 1) and couples the proximal end of the arm (40) at a selectable height along the shaft corresponding to the selected hole (Fig. 1), wherein the fastener provides the arm with a pivot axis that is perpendicular to a longitudinal axis of the shaft (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Mojo with the plurality of holes along the shaft, the arm, and the fastener connecting the two components as taught by Wilson in order to provide a weapon support that is adjustable for optimal position (Wilson: paragraph [0006]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mojo 1 and Mojo 2, with Mojo 1 and Mojo 2 combined referred to as Mojo (both references show the same product) in view of Wilson (US 2012/0119044) and further in view of Pauley (US 2017/0176125).
Regarding claim 5, Mojo as modified by Wilson does not explicitly teach wherein the clamp and the swing arm are structured to allow the clamp to pivot with respect to the swing arm. 
Pauley teaches the clamp (600) and the arm are structured to allow the clamp to pivot with respect to the arm (the clamp (600) pivots around the moveable joint (170)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoy of Mojo modified by Wilson in include a structure to allow the clamp to pivot with respect to the arm as taught by Pauley in order to provide additional adjustments for the user and their weapon (Pauley: paragraph [0015], “via a moveable joint 170, also allows the gun 700 to be tilted up or down or swung left or right”). 
Claims 7, 8, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mojo 1 and Mojo 2, with Mojo 1 and Mojo 2 combined referred to as Mojo (both references show the same product) in view of Wilson (US 2012/0119044) and further in view of Reddick et al. (US 2007/0119490).
Regarding claim 7, Mojo as modified by Wilson and Reddick et al. teaches (references to Reddick et al.) wherein: the fan further comprises a second window opening (40) and a second window covering (42); and the second window covering (42) covers the second window opening (40) when placed in a closed position and exposes the second window opening (40) when placed in an opened position (Fig. 4; paragraph [0026]). 
Mojo as modified by Wilson and Reddick et al. does not expressly teach the first window is positioned on a left side of a front surface of the fan; the second window is positioned on a right side of the front surface of the fan; the first window covering is placed in its opened position and the second window covering is placed in its closed position to accommodate a user having a first handedness; and the first window covering is placed in its closed position and the second window covering is placed in its opened position to accommodate a user having a second handedness that is opposite the first handedness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have repositioned the first window and second window of Reddick et al. to be on a left side of a front surface of the fan and on a right side of the front surface of the fan, respectively, for increased visibility (Reddick et al.: paragraph [0027]), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950). Further, “the first window covering is placed in its opened position and the second window covering is placed in its closed position to accommodate a user having a first handedness; and the first window covering is placed in its closed position and the second window covering is placed in its opened position to accommodate a user having a second handedness that is opposite the first handedness” is intended use language. The first window and second window of Reddick et al. are both capable of being opened or closed individually, therefore would be capable of one window being in a closed position while the other window in the opened position. 
Regarding claim 8, Mojo as modified by Wilson and Reddick et al. teaches (references to Reddick et al.) wherein the first window covering (42) and the second window covering (42) are configured to be independently opened and closed (Fig. 4 shows independent coverings to allow for independent opening and closing of the window openings; paragraph [0026]).
Regarding claim 20, Mojo as modified by Wilson and Reddick et al. teaches (references to Reddick et al.) the decoy further comprising one or more fasteners configured to retain the first window covering in the closed position (paragraph [0026]).
Regarding claim 22, Mojo as modified by Wilson does not explicitly teach wherein: the fan comprises a first window opening and a first window covering; and the first window covering covers the first window opening when placed in a closed position and exposes the first window opening when placed in an opened position. 
Reddick et al. teaches a decoy (10) for shielding hunters (the shielding of the hunter while looking like the animal to be hunted, functions the same as the fan in Mojo) that comprises a first window opening (40) and a first window covering (42); and the first window covering (42) covers the first window opening (40) when placed in a closed position and exposes the first window opening (40) when placed in an opened position (Fig. 4; paragraph [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoy of Mojo modified by Wilson with a first window opening and first window covering as taught by Reddick et al. in order to provide an opening for observation and hunting therethrough (Reddick et al.: paragraph [0026]).
Regarding claim 23, Mojo as modified by Wilson teaches the apparatus comprising: the fan assembly of the decoy; wherein the fan assembly comprises a fan (see annotated Figure 1 of Mojo 2 above).
Mojo as modified by Wilson does not explicitly teach wherein the fan assembly comprises a first window opening that extends through a front surface of the fan, a first window covering, a second window opening that extends through the front surface of the fan, and a second window covering; wherein the first window opening is positioned towards a left side of the front surface and the second window opening is positioned toward a right side of the front surface; wherein the first window covering covers the first window opening when placed in a closed position and exposes the first window opening when placed in an opened position; wherein the second window covering covers the second window opening when placed in a closed position and exposes the second window opening when placed in an opened position; wherein the first window covering is configured to be placed in its opened position and the second window covering is configured to be placed in its closed position to permit a user to look through the fan via the first window opening while the second window opening is covered; and wherein the first window covering is configured to be placed in its closed position and the second window covering is configured to be placed in its opened position to permit the to look through the fan via the second window opening while the first window opening is covered. 
Reddick et al. teaches a decoy (10) for shielding hunters (the shielding of the hunter while looking like the animal to be hunted, functions the same as the fan in Mojo) that comprises a first window opening (40) a first window covering (42), a second window opening (40), and a second window covering (42); wherein the first window covering covers the first window opening when placed in a closed position and exposes the first window opening when placed in an opened position (Fig. 4; paragraph [0026]); wherein the second window covering covers the second window opening when placed in a closed position and exposes the second window opening when placed in an opened position (Fig. 4; paragraph [0026]).
Mojo as modified by Wilson and Reddick et al. does not expressly teach wherein the first window opening is positioned towards a left side of the front surface and the second window opening is positioned toward a right side of the front surface, the first window covering is configured to be placed in its opened position and the second window covering is configured to be placed in its closed position to permit a user to look through the fan via the first window opening while the second window opening is covered; and wherein the first window covering is configured to be placed in its closed position and the second window covering is configured to be placed in its opened position to permit the to look through the fan via the second window opening while the first window opening is covered. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have repositioned the first window opening and second window opening of Reddick et al. to be on a left side of a front surface of the fan and on a right side of the front surface of the fan, respectively, for increased visibility (Reddick et al.: paragraph [0027]), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950). Further, “the first window covering is configured to be placed in its opened position and the second window covering is configured to be placed in its closed position to permit a user to look through the fan via the first window opening; and the first window covering is configured to be placed in its closed position and the second window covering is configured to be placed in its opened position to permit the user to look through the fan via the second window opening” is intended use language. The first window covering and second window covering of Reddick et al. are both capable of being opened or closed individually, therefore would be capable of one window covering being in a closed position while the other window covering is in the opened position.
Claims 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mojo 1 and Mojo 2, with Mojo 1 and Mojo 2 combined referred to as Mojo (both references show the same product) in view of Wilson (US 2012/0119044) and further in view of NPL TR.
Regarding claim 11, Mojo as modified by Wilson does not explicitly disclose the decoy comprising a decoy head assembly comprising a decoy head and fastening mechanisms, wherein the fastening mechanisms secure the decoy head to the first bracket and secure the first bracket to the second bracket.
NPL TR teaches a decoy head assembly comprising a decoy head and fastening mechanisms (screen shot page 1 shows at time 2:24 the decoy head fastened to a (first) bracket assembly), wherein the fastening mechanisms secure the decoy head to the first bracket and secure the first bracket to the second bracket (screen shot page 2 shows at time 4:22 the rear side of the assembly with the fastening mechanism used to secure the decoy head securing the first and (second) rear bracket). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoy of Mojo as modified by Wilson to include a decoy head as taught by NPL TR in order to make the decoy look more authentic to entice turkeys. 
Regarding claim 16, Mojo as modified by Wilson does not explicitly disclose a decoy head assembly comprising a decoy head and fastening mechanisms; wherein the fastening mechanisms secure the decoy head to the first bracket and secure the first bracket to the second bracket.
NPL TR teaches a decoy head assembly comprising a decoy head and fastening mechanisms (screen shot page 1 shows at time 2:24 the decoy head fastened to a (first) bracket assembly); wherein the fastening mechanisms secure the decoy head to the first bracket and secure the first bracket to the second bracket (screen shot page 2 shows at time 4:22 the rear side of the assembly with the fastening mechanism used to secure the decoy head securing the first and (second) rear bracket). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the decoy of Mojo as modified by Wilson to include a decoy head as taught by NPL TR in order to make the decoy look more authentic to entice turkeys.
Regarding claim 17, Mojo modified by Wilson and NPL TR teaches the apparatus comprising: the fan assembly of the decoy (Mojo: see annotated Figure 1 of Mojo 2 above); wherein the fastening mechanisms further secure the decoy head to the fan assembly (both screen shot pages show the decoy head/bracket and other bracket sandwich the fan assembly, thereby securing the decoy head to the fan assembly).  
Claims 13-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mojo 1 and Mojo 2, with Mojo 1 and Mojo 2 combined referred to as Mojo (both references show the same product) in view of Wilson (US 2012/0119044) and Bain (US 2012/0042561).
Regarding claim 13, Mojo as modified by Wilson does not explicitly teach wherein the plurality of holes provide different attachment points for the arm along the shaft. 
Bain teaches a plurality of holes provide different attachment points for the arm along the shaft (Fig. 4A, with (28) being the fastener). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Mojo modified by Wilson with the plurality of holes that provide different attachment points for the arm along the shaft as taught by Bain in order to help with portability and adaptability in field situations (Bain: paragraph [0042]).
Regarding claim 14, Mojo as modified by Wilson does not explicitly teach wherein the clamp and the arm are structured to allow the clamp to pivot with respect to the arm. 
Bain teaches the clamp (27) and the arm (26) are structured to allow the clamp to pivot with respect to the arm (paragraph [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Mojo modified by Wilson with the plurality of holes that provide different attachment points for the arm along the shaft as taught by Bain in order to allow the clamp to be attached at various angles (Bain: paragraph [0044]).  
Regarding claim 15, Mojo as modified by Wilson teaches the fastener permits the arm to pivot around the pivot axis between at least a first position in which the clamp is positioned to a first side of the shaft and a second position in which the clamp is positioned to a second side of the shaft opposite the first side of the shaft (Fig. 1 shows the arm (40) can pivot around the pivot axis (along longitudinal direction of fastener (35)), so that a first position and a second position can be set).
 Mojo as modified by Wilson does not explicitly teach wherein the clamp and the arm are structured to allow the clamp to pivot with respect to the arm. 
Bain teaches the clamp (27) and the arm (26) are structured to allow the clamp to pivot with respect to the arm (paragraph [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Mojo modified by Wilson with the plurality of holes that provide different attachment points for the arm along the shaft as taught by Bain in order to allow the clamp to be attached at various angles (Bain: paragraph [0044]).
Regarding claim 18, Mojo as modified by Wilson does not explicitly teach wherein the clamp comprises a plurality of jaws that pivot with respect to each other about a pivot point. 
Bain teaches a clamp comprises a plurality of jaws that pivot with respect to each other about a pivot point (spring clamp (27)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the style of the clamp in the apparatus of Mojo modified by Wilson with the style taught by Bain in order to provide additional adjustment of what is being clamped for improved positioning.  
Regarding claim 19, Mojo as modified by Wilson does not explicitly teach wherein the clamp comprises a plurality of jaws that pivot with respect to each other about a pivot point. 
Bain teaches a clamp comprises a plurality of jaws that pivot with respect to each other about a pivot point (spring clamp (27)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the style of the clamp in the apparatus of Mojo modified by Wilson with the style taught by Bain in order to provide additional adjustment of what is being clamped for improved positioning.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mojo 1 and Mojo 2, with Mojo 1 and Mojo 2 combined referred to as Mojo (both references show the same product) in view of Wilson (US 2012/0119044) and Reddick et al. (US 2007/0119490), and further in view of Svehaug (US 5142833).
Regarding claim 21, Mojo as modified by Wilson and Reddick et al. does not explicitly teach wherein the first window covering folds downward to expose the first window opening when placed in the opened position.
Svehaug teaches a window covering (9) folds downward to expose the first window opening (8) when placed in the opened position (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the window covering of Mojo modified by Wilson and Reddick et al. to have a downward fold to expose the first window opening as taught by Svehaug in order to avoid a non-intentional covering of the window opening by an accidental loosening or release of a window covering when in use such as what might happened if positioned from an upward folding position. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-8, and 10-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
 /PETER M POON/ Supervisory Patent Examiner, Art Unit 3643